Citation Nr: 1228064	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-18 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral strain, residual of back injury status post laminectomy, currently rated 40 percent disabling. 

2.  Entitlement to service connection for bilateral hip disorders, including as secondary to service-connected lumbosacral strain. 

3.  Entitlement to service connection for bilateral degenerative joint disease of the knees, including as secondary to service-connected lumbosacral strain. 

4.  Entitlement to service connection for bilateral ankle disorders, including as secondary to service-connected lumbosacral strain. 

5.  Entitlement to total disability rating due to individual unemployability as a result of service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to April 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board, in August 2009, remanded the case for additional development.  In a January 2011 decision, the Board denied service connection for cold injury residuals and remanded the remaining claims to the agency of original jurisdiction (AOJ) for further development and consideration. 

In Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit held that once a claimant: (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  As the United States Court of Appeals for Veterans Claims (Court) explained in Rice, if the Board determines this derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  VA's Office of General Counsel also has indicated, however, that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claims for higher rating for the disabilities that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the increased rating claim to obtain an adequate examination for rating purposes.  

The regulations regarding spinal disabilities mandate, in part, that consideration be given to any associated objective neurologic abnormalities (in addition to orthopedic manifestations), including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

A VA examination was conducted in March 2011.  After review of the Veteran claims files, the VA examiner found that current ranges of motion were passive flexion from 0 to 90 degrees with pain at the extreme and active flexion from zero to 30 degrees with pain throughout the range.  Extension was zero to 20 degrees with pain from 10 to 20 degrees.  Bilateral lateral rotation was zero to 20 degrees with report for pain and bilateral lateral flexion was zero to 20 degrees with pain from 10 to 20 degrees.  Repeated testing did not present evidence of increased pain, fatigue, weakness, lack of endurance or incoordination.  There was no evidence of kyphosis, scoliosis, or reverse lordosis, no ankylosis and no gross deformity of the lumbar spine.  There was no evidence of muscle spasm and some complaints related to tenderness over the lower half of the lumbar spine bilaterally from the paraspinal to the midline.  The Veteran stated that he had some radiation of pain into both buttocks on a daily basis.  There was no evidence of any radiculopathy.  Straight leg raise was 90 degrees and negative for evidence of radiculopathy bilaterally.  Diagnosis included lumbar degenerative disc disease status post laminectomy and fusion with residual myofascial pain.  

The March 2011 VA examiner also provided a May 2011 addendum to that examination in which he stated "I believe that ninety percent of the Veteran's current hip pain is due to the bilateral sciatica, which is already service connected."  Notably, the Veteran is already service connected for peripheral neuropathy of both lower extremities.

The evidence of record is inadequate to rate the presence and extent of any associated neurological manifestations in light of the contradictory findings of the March 2011 VA examiner.  The Veteran has a right, as a matter of law, to compliance with the remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  The increased rating claim must again be remanded to the AOJ for another examination to comply with the Board's prior remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

The Veteran also seeks service connection for bilateral hip disorders, bilateral degenerative joint disease of the knees, and bilateral ankle disorders, including as secondary to the service-connected lumbosacral strain.  

In August 2009 the Board remanded this matter so that VA could afford the Veteran an examination of his feet and ankles and so that a medical opinion could be obtained as to the nature of the claimed disabilities and whether the Veteran's claimed disabilities were caused or aggravated by his active service or by his service connected lumbosacral strain.  The examination reports did not adequately address the matters requested by the Board in the August 2009 remand, so, in January 2011, the Board again remanded the claim for another examination which was accomplished in March 2011.  The Board requested that the examiner render an opinion regarding whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that a current low back disorder has either caused or aggravated (permanently increased in severity) current bilateral hip, knee, and ankle disorders.  However, that examiner rendered no opinion, either in the March 2011 examination report or May 2011 addendum, regarding whether the Veteran's low back disorder aggravated the current bilateral hip, knee, and ankle disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The record contains numerous instances in which the Veteran essentially states that he has not worked since 1998 solely due to his service-connected lumbosacral strain.  Therefore, as noted in the introduction, a TDIU claim is reasonably raised by the record.  See Roberson, 251 F.3d at 1384; Rice, 22 Vet. App. at 447.  And this derivative TDIU claim needs to be further developed before being readjudicated, so the Board is remanding this derivative TDIU claim rather than immediately deciding it.  See VAOGCPREC 6-96; VAOGCPREC 12-2001.

Accordingly, the case is REMANDED for the following actions:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination in connection with his claims by a physician who has not previously examined the Veteran.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)   The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner designated to examine the veteran.  All necessary tests and studies, including x-rays, should be conducted. 

(A) Spine:  The examiner should identify all orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity of those symptoms.  The finding should include the range of motion (in degrees) of the thoracolumbar spine through all planes.  The examiner must state if there is any limitation of function and describe it in detail.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, should be noted.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly.  All functional losses caused by service-connected lumbosacral spine disability due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond that shown clinically.

The examiner should identify any associated neurological symptoms, including those affecting the bowel or bladder, or due to any related intervertebral disc syndrome and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

The total duration of any incapacitating episodes due to any service-connected disc disease in the past 12 months should be noted.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

(B) Hips, Knees, Ankles:  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a hip disorder that is caused by or aggravated by (i.e., made chronically worse) his service-connected lumbosacral spine disability.

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a knee disorder that is caused by or aggravated by (i.e., made chronically worse) his service-connected lumbosacral spine disability.

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has an ankle disorder that is caused by or aggravated by (i.e., made chronically worse) his service-connected lumbosacral spine disability.

(C) Employability:  The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disability renders him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  (Service connection is currently in effect for:  lumbosacral strain and peripheral neuropathy of both the right and left lower extremity).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal, including the issue of entitlement to TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

